In a proceeding by maternal grandparents to obtain a right of visitation with two children who are in the custody of their father, order reversed on the law and the facts, without costs, and the petition dismissed, without costs. Informal findings of fact reversed. The court is without power to deprive the parent of the natural right to custody of his children in the absence of proof that the welfare of the children is being seriously impaired. The burden of showing that the welfare of the children is not being promoted by present custody is not carried by showing only that it might be desirable to have the children visit their grandparents. Nolan, P. J., Johnston, Adel, Wenzel and MacCrate, JJ., concur.